Title: From Thomas Boylston Adams to William Smith Shaw, 20 September 1801
From: Adams, Thomas Boylston
To: Shaw, William Smith



Dear William
Philadelphia 20th: September 1801.

I have your letter of the 14th: with a paper for which I thank you. Mr: Reed has written to you, in consequence of the information respecting the demur, about delivering his trunk, and contrary to my advice, has sent money to pay Bills, which he says he had already, once discharged. I never will recommend any of my friends to that vile house so help me, truth!
Since my return, I have been more occupied with my profession than I had been, for a long time before, though with little immediate profit. My ambition does not aspire to any thing out of the pale of Bar promotion, but it is by no means an easy task to attain eminence in this Sphere. The number of competitors added to the difficult and laborious duties in the exercise of our profession, make it a perfect lottery as to success & profit. Every opportunity I get of holding forth, at the Bar, invigorates zeal, but I have not yet vanquished the terrors & palpitations incident to inexperienced speakers.
During the session of our Supreme Court, we have had some interesting trials & arguments. The case of Pickering vs Reynolds for a libel was heard a second time, but before the trial was finished, one of the jurors (a democrat) took sick; the Court adjourned and the juryman was unable to attend during the term. They jury therefore was discharged and another trial must be had. Brown & Relf; who were arraigned on an Indictment for a libel upon Dallas, which was removed to the Supr: Court, plead guilty; or submitted with leave to give matter of extenuation in evidence; the Court sentenced them to pay a fine of three hundred dollars each, the costs of prosecution and bound them over to good behavior for one year—So much for this Brimborion.
The ex-ambassador has had a long confab with the Port folio-man and I trust it will be profitable to him. He has been seriously addressed by several of his warmest friends, and promises reformation.
I spoke to Dickins about sending your paper.
By this or the next Mail I shall send under cover to my father some papers for Mr: Gay, upon business; you will please to deliver them.
Your friends are all well here. When you write to your good mother, please to remember me kindly to her, and tell her, I hope we shall some day or other meet again, even in this vale of tears, though I hope on no mournful occasion.
Love to Mr: and Mrs: Foster.
Your friend
T B Adams